People ex rel. Mills v Superintendent Stight (2022 NY Slip Op 04276)





People ex rel. Mills v Superintendent Stight


2022 NY Slip Op 04276


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022

PRESENT: WHALEN, P.J., SMITH, LINDLEY, AND CURRAN, JJ. (Filed July 1, 2022.)


KAH 21-00213.

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. RICHARD MILLS, PETITIONER-APPELLANT, 
vSUPERINTENDENT STIGHT, WYOMING CORRECTIONAL FACILITY, ANDREW CUOMO, GOVERNOR, RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.